Title: Abraham Whipple to the American Commissioners, 27 June 1778: résumé
From: Whipple, Abraham
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Nantes, June 27, 1778: In my last letter I told you that I could take aboard some of the goods which, Captain William Jones informed me, you wish to send. In that case I should be glad to know so that I may load the ship accordingly. Masts are so expensive that I have repaired the lower ones, and believe they will last the trip. The mainmast will be ready to mount in three days, and barring accidents the ship will be fit for sea by July 20; I should be glad of my orders by the 15th. My officers and men have been blockaded so long that they are anxious not to be delayed.>
